McCLELLAN, J.
Mrs. Seed, as the agent of her husband, took every precaution to secure the prompt transmission and delivery to him at Mobile of the telegram sent by his father at Tuscaloosa to his home at Greensboro, announcing the sudden death of his mother. Not content with the sending of one message to his hotel in Mobile, or with sending one message addressed to the hotel and also to the care of certain friends of his in Mobile, with whom she had reason to believe he might be stopping, or one message with instructions to seek the sendee at each of the three addresses, as a less 'degree of care and solicitude might have admitted of her doing, she had the father’s telegram re-transmitted as three separate and distixxct messages, one to the care of the hotel, another to the care of Minor Friend, and the third to the care of Gregory L. Smith; and each of the messages was put oix the wire at Greexxsboro and taken off at Mobile separately and distixxctly, as if they had no relation whatever to each other. Each message was in itself a herald of its own importance and urgency ; and that the three were sent by the same person to the same person anxxouxxcixig the same fact, but each to a different address, was a circumstance,' not capable of inadvertent misundei'standing, demonstrating and carrying coxxsciousxxess to the defendant’s servants at Mobile of the extreme inxportaxxce and urgency of delivering the information to the sexxdee at the earliest possible moment. Both Mr. Smith and Mr. Friend were prominent and well kxxown citizens of Mobile. Their residences and places of business were within the delivery limits of the defendaixt, and were correctly stated in the city directory. At the time the messages were taken at Mobile, Mr. Seed, if with either of them, could, it seems, have been x-eached by telephone. He was, in fact, at that time with Mr. Smith. Later on, the same evexxing, he was with Mr. Friend, axxd spexxt the xxight at the latter’s house. So that had either of the messages addressed, respectively, to the care of Mr. Smith and Mr. Friend been cax*ried to their houses or offices it would have been received by Mr. Seed iix ample time for him to have gone to Tuscaloosa before his mother was buried. It is *676not pretended that any effort was made to deliver the message addressed to Mr. Friend’s care. And the evidence leaves little room for doubt that no effort was made to deliver the message addressed to Mr. Smith’s care. To the contrary, the defendant, as the complaint alleges, “Willfully and intentionally put all of said telegrams into a single envelope, and delivered the same at the Southern Hotel.” Mr. Seed was not there at the time, nor did he return there until late in the afternoon of the following day, and not till then did he receive the messages or any information of his mother’s death. He then made every possible effort to get to Tuscaloosa in time to see the remains of his mother and be present at her interment; and finding that he could not leave Mobile until the following morning, he sought by telegram to have the burial delayed till he could arrive, but it was impracticable to do this ; and the utmost diligence only sufficed to bring him to Tuscaloosa after his mother had been buried several hours.
On the facts the jury was fully justified in reaching the conclusion that the misconduct of defendant’s servants was so gross in respect of an urgent situation, all the elements of which must have been in their minds, as to import an intention oh their part to inflict the wrong and injury complained of, or such reckless and wanton disregard of plain duty, with a consciousness of the probability of the consequences which ensued from their dereliction, as is the equivalent of willful wrong; and so concluding, they were authorized to impose punitive damages upon the defendant. The charge requested by defendant on this point was properly refused. Western Union Telegraph Co. v. Cunningham, 99 Ala. 314.
The verdict of tire jury assessed plaintiff’s damages at fifteen hundred dollars. It is insisted that this was excessive. We are unable to so declare. There are two bases, so to speak, in the case for the imposition of damages in respect of which the law furnishes no standard of measurement. The amount of damages to be inflicted by way of punishment must always be left to the sound discretion of the jury, subject only to revision for manifest oppression and injustice. Then, too, compensation for the plaintiff’s anguish and mental suffering consequent upon defendant’s wrong must necessarily be left very largely to the impartial determination of the *677jury. Taking the whole case into view, we are not at all inclined to disturb the verdict.—Western Union Telegraph Co. v. Cunningham, supra.
Affirmed.